Name: Commission Regulation (EC) NoÃ 1442/2007 of 6 December 2007 fixing the export refunds on white and raw sugar exported without further processing
 Type: Regulation
 Subject Matter: beverages and sugar;  trade policy
 Date Published: nan

 7.12.2007 EN Official Journal of the European Union L 322/30 COMMISSION REGULATION (EC) No 1442/2007 of 6 December 2007 fixing the export refunds on white and raw sugar exported without further processing THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 318/2006 of 20 February 2006 on the common organisation of the market in the sugar sector (1), and in particular the second subparagraph of Article 33(2) thereof, Whereas: (1) Article 32 of Regulation (EC) No 318/2006 provides that the difference between prices on the world market for the products listed in Article 1(1)(b) of that Regulation and prices for those products on the Community market may be covered by an export refund. (2) Given the present situation on the sugar market, export refunds should therefore be fixed in accordance with the rules and certain criteria provided for in Articles 32 and 33 of Regulation (EC) No 318/2006. (3) The first subparagraph of Article 33(2) of Regulation (EC) No 318/2006 provides that the world market situation or the specific requirements of certain markets may make it necessary to vary the refund according to destination. (4) Refunds should be granted only on products that are allowed to move freely in the Community and that comply with the requirements of Regulation (EC) No 318/2006. (5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, HAS ADOPTED THIS REGULATION: Article 1 Export refunds as provided for in Article 32 of Regulation (EC) No 318/2006 shall be granted on the products and for the amounts set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on 7 December 2007. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 December 2007. For the Commission Jean-Luc DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 58, 28.2.2006, p. 1. Regulation as last amended by Commission Regulation (EC) No 247/2007 (OJ L 69, 9.3.2007, p. 3). Regulation (EC) No 318/2006 will be replaced by Regulation (EC) No 1234/2007 (OJ L 299, 16.11.2007, p. 1) as from 1 October 2008. ANNEX Export refunds on white and raw sugar exported without further processing applicable from 7 December 2007 Product code Destination Unit of measurement Amount of refund 1701 11 90 9100 S00 EUR/100 kg 28,88 (1) 1701 11 90 9910 S00 EUR/100 kg 29,49 (1) 1701 12 90 9100 S00 EUR/100 kg 28,88 (1) 1701 12 90 9910 S00 EUR/100 kg 29,49 (1) 1701 91 00 9000 S00 EUR/1 % sucrose Ã  100 kg of net product 0,3140 1701 99 10 9100 S00 EUR/100 kg 31,40 1701 99 10 9910 S00 EUR/100 kg 32,06 1701 99 10 9950 S00 EUR/100 kg 32,06 1701 99 90 9100 S00 EUR/1 % sucrose Ã  100 kg of net product 0,3140 NB: The destinations are defined as follows: S00  All destinations with the exception of: (a) third countries: Albania, Croatia, Bosnia-Herzegovina, Montenegro, Serbia, Kosovo, the former Yugoslav Republic of Macedonia, Andorra, Liechtenstein and the Holy See (Vatican City State); (b) territories of the EU Member States not forming part of the customs territory of the Community: Ceuta, Melilla, the Communes of Livigno and Campione dItalia, Heligoland, Greenland, the Faeroe Islands and the areas of the Republic of Cyprus in which the Government of the Republic of Cyprus does not exercise effective control. (c) European territories for whose external relations a Member State is responsible and not forming part of the customs territory of the Community: Gibraltar (1) This amount is applicable to raw sugar with a yield of 92 %. Where the yield for exported raw sugar differs from 92 % the refund amount applicable shall be multiplied, for each exporting operation concerned, by a conversion factor obtained by dividing by 92 the yield of the raw sugar exported, calculated in accordance with paragraph 3 of Point III of the Annex I of Regulation (EC) No 318/2006.